Exhibit 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 In connection with this Quarterly Report of East Shore Distributors, Inc. (the “Company”), on Form 10-Q for the quarter ended May 31, 2012, as filed with the U.S. Securities and Exchange Commission on the date hereof, I, Alex Fridman, Principal Financial Officer of the Company, certify to the best of my knowledge, pursuant to 18 U.S.C. Sec. 1350, as adopted pursuant to Sec. 906 of the Sarbanes-Oxley Act of 2002, that: Such Quarterly Report on Form 10-Q for the quarter ended May 31, 2012, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in such Quarterly Report on Form 10-Q for the quarter ended May 31, 2012, fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: July 9, 2012 By: /s/Alex Fridman Alex Fridman Principal Financial Officer East Shore Distributors, Inc.
